     CASE 0:19-cr-00249-WMW-DTS Document 69 Filed 09/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                               Case No. 19-cr-0249 (WMW/DTS)

                             Plaintiff,
                                                                  ORDER
         v.

Antonio Tedell Hammonds-Ford,

                             Defendant.


         This matter is before the Court on Defendant Antonio Tedell Hammonds-Ford’s

unopposed motion for continuance of the trial date and exclusion of time under the

Speedy Trial Act. (Dkt. 67.) Defendant seeks to exclude 30 days from the calculation

conducted under the Speedy Trial Act because “the parties [are] attempting to resolve the

case.”

         The Court has carefully reviewed Hammonds-Ford’s motion. In light of the

present circumstances, including the parties’ efforts to resolve this case, the Court finds

that the failure to exclude time to allow for the parties’ possible resolution would result in

a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i). Therefore, the ends of justice

served by continuing the trial date outweigh the interest of the public and Defendant’s

right to a speedy trial under Title 18, United States Code, Section 3161(h)(7)(A).

         Based on the foregoing analysis, and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:
     CASE 0:19-cr-00249-WMW-DTS Document 69 Filed 09/02/20 Page 2 of 2




      1.     Defendant Antonio Tedell Hammonds-Ford’s motion to continue the trial

date for 30 days and to exclude time under the Speedy Trial Act, (Dkt. 67), is

GRANTED.

      2.     The time period from August 28, 2020 through September 27, 2020, shall

be excluded from the calculation of days within which trial must commence pursuant to

Title 18, United States Code, Section 3161(h)(7)(A).


Dated: September 2, 2020                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                           2
